Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12) in the reply filed on June 23, 2021, is acknowledged.  Claims 13-20 are withdrawn as being non-elected.  Claims 1-12 are pending. 
Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oil bath” from Claim 5 and the “wiper” from Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,494,390 to Berman (Berman).

    PNG
    media_image1.png
    951
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    684
    528
    media_image3.png
    Greyscale

Regarding Claim 1:  Berman discloses a console-mounted sealed boat seat suspension comprising: a console (See Col. 2, lines 23-25 discussing the different vehicles); a bottom bracket (See Annotated Fig. A) mounted to said console; a top bracket (See Annotated Fig. A) mounted to said console; a first inner tube (See Annotated Fig. A) having a first end coupled to said bottom bracket and a second end coupled to said top bracket; a first outer tube (See Annotated Fig. A) disposed surrounding at least a portion of said first inner tube 
Regarding Claim 2:  Berman discloses a console-mounted sealed boat seat suspension of Claim 1 wherein said first inner tube and said first outer tube comprise a first rail (See Annotated Fig. C).
Regarding Claim 3
Regarding Claim 4:  Berman discloses a console-mounted sealed boat seat suspension of Claim 2 wherein said first rail (See Annotated Fig. C) contains no (See Annotated Fig. C) spring and/or damping components.
Regarding Claim 7:  Berman discloses a console-mounted sealed boat seat suspension of Claim 1 further comprising: a top double clamp (See Annotated Fig. B), said top double clamp coupling said first rail to said top bracket.
Regarding Claim 8:  Berman discloses a console-mounted sealed boat seat suspension of Claim 1 further comprising: a bottom double clamp (See Annotated Fig. C), said bottom double clamp coupling said first rail to said bottom bracket.
Regarding Claim 9:  Berman discloses a console-mounted sealed boat seat suspension of Claim 7 wherein said top double clamp (See Annotated Fig. C) further couples said second rail to said top bracket.
Regarding Claim 10:  Berman discloses a console-mounted sealed boat seat suspension of Claim 8 wherein said bottom double clamp (See Annotated Fig. C) further couples said second rail to said bottom bracket.
Regarding Claim 11
Regarding Claim 12:  Berman discloses a console-mounted sealed boat seat suspension of Claim 1 wherein said suspension component (See Annotated Fig. A) is coupled between a static portion of said sealed boat seat suspension and a movable portion of sealed boat seat suspension to provide said at least some control of movement of said boat seat attachment component as said boat seat attachment component moves at least partially between said bottom bracket and said top bracket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of US Patent App. No. 2010/0225081 to Galasso et al. (Galasso).
Regarding Claim 5:  Berman does not disclose a seal, bushing or oil bath.  However, Berman does disclose two tubes that move in a telescoping relationship to one another.  Similarly, Galasso teaches two telescoping tube  to modify the apparatus of Berman by using a lubricating system similar to that taught by Galasso to provide lubrication to the moving tubes of Berman to ensure smooth and consistent movement of the two tubes in relation to one another.
Regarding Claim 6:  Berman does not disclose a wiper; however, Galasso teaches a wiper (68 – See para. 0027), said bushing (64/66) are located near said wiper (68).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 10166889, 4817908, 5294085.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632


/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632